                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )    Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )    Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )    (Jointly Administered)
                                                            )

             NOTICE OF TRANSFERRED CONTRACTS IN CONNECTION
          WITH THE SALE OF THE ASSETS OF PINNPACK PACKAGING LLC

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On March 18, 2021, the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) filed a motion [Docket No. 112] with the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) seeking entry of (i) an order [Docket
No. 266] (the “Bid Procedures Order”) (a) approving Bid Procedures for the sale (the “Sale”) of
any or substantially all of the Debtors’ assets (collectively, the “Assets”), (b) approving procedures
for the assumption and assignment of designated executory contracts and unexpired leases
(collectively, the “Transferred Contracts”) and the sale and transfer of other designated contracts,
(c) scheduling the Auction and Sale Hearing,2 and (d) granting related relief, and (ii) an order(s)
(each, a “Sale Order”) (a) authorizing the Sale(s) of the Assets free and clear of all liens, claims,
interests, and other encumbrances, other than assumed liabilities, to the Successful Bidder(s)
submitting the highest or otherwise best bid, (b) authorizing the assumption and assignment of the
Transferred Contracts to the Successful Bidder(s) and authorizing the sale and transfer of other
designated contracts, and (c) granting certain related relief.

        2.     On April 9, 2021, the Bankruptcy Court entered the Bid Procedures Order
[Docket No. 266] and, on April 9, 2021, the Debtors filed and served the Notice of Proposed Sale
or Sales of Substantially All of the Debtors' Assets, Free and Clear of All Encumbrances, Other
Than Assumed Liabilities, and Scheduling Final Sale Hearing Related Thereto [Docket No. 268]
providing information on the proposed Sale(s), including, without limitation, for the PinnPack
Facility.



1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings, LLC (8957);
CarbonLite P, LLC (5453); CarbonLite PI Holdings, LLC (8957); CarbonLite Pinnpack, LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Recycling LLC (3727); CarbonLite Sub-Holdings, LLC (8957);
Pinnpack P, LLC (8322); and Pinnpack Packaging, LLC (9948). The address of the Debtors’ corporate headquarters
is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
  A capitalized term used but not defined herein shall have the meaning ascribed to it in the Bid Procedures or Bid
Procedures Order, as applicable.

                                                                                                                    1
DOCS_DE:235004.1 13044/001
        3.    On June 16, 2021, the Debtors filed the Notice of Successful Bidder for Sale of the
Assets of Pinnpack Packaging LLC [Docket No. 616] (the “PinnPack Notice of Successful
Bidder”) in connection with the Sale of the Assets of Pinnpack Packaging LLC (the “PinnPack
Sale”).

       4.     Attached hereto as EXHIBIT A are the Transferred Contracts in connection with
the PinnPack Sale.

Dated: June 21, 2021                        PACHULSKI STANG ZIEHL & JONES LLP

                                            /s/ James E. O’Neill
                                            Richard M. Pachulski (CA Bar No. 90073)
                                            Gabriel I. Glazer (CA Bar No. 246384)
                                            James E. O'Neill (DE Bar No. 4042)
                                            Steven W. Golden (NY Bar No. 5374152)
                                            919 N. Market Street, 17th Floor
                                            P.O. Box 8705
                                            Wilmington, DE 19899 (Courier 19801)
                                            Tel: (302) 652-4100
                                            Fax: (302) 652-4400
                                            Email: rpachulski@pszjlaw.com
                                                   gglazer@pszjlaw.com
                                                   joneill@pszjlaw.com
                                                   sgolden@pszjlaw.com

                                            Attorneys for Debtors and Debtors in Possession




                                               2
DOCS_DE:235004.1 13044/001
